DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.
Applicant's claim amendments filed 8/17/2021 have been received and considered by Examiner. New claims 17-19 have been received and considered by Examiner. 
 Reasons for Allowance
Claims 1, 3, 6, 11-12, 15, 17-19 are allowed over the prior art of record. Among those, claims 1 and 6 are independent claims. 
The claims are allowed in view of Applicant's amendments and arguments and the Rule 132 Declaration by Mr. Masaki Baba submitted with the response on 8/17/2021. The examiner has reviewed the remarks and the Rule 132 Declaration by Mr. Masaki Baba submitted 8/17/2021 and found the arguments presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest a contact lens package in the specific manner as instantly claimed (in claim 1) that comprising the recited specific type of silicone hydrogel contact lens, in combination with the recited packaging container that is of polypropylene and a specific packaging solution as so defined. In particular, the recited packaging solution calls for a specific nonionic surfactant comprising a particular polyoxyethylene hydrogenated castor oil that must satisfy the very specific requirements in chemical structural, average addition mole number of oxyethylene and a narrowly defined concentration range in combination as so defined.  
Similarly, the prior art references of record, alone or in combination, do not teach or fairly suggest a method of making a contact lens package in the specific manner as instantly claimed (in claim 6), of which the contact lens package comprising the recited specific type of silicone hydrogel contact lens, a specific packaging container that is of polypropylene, and a specific packaging solution in combination as so defined. In particular, the recited packaging solution calls for a specific nonionic surfactant comprising a particular polyoxyethylene hydrogenated castor oil that must satisfy the very specific requirements in chemical structural, average addition mole number of oxyethylene and a narrowly defined concentration range in combination as so defined. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.